DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2015are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Appropriate correction is required.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osaka (20130077184 A1).
Regarding claim 1, Osaka discloses (see Fig. 1-10)  an optical element driving mechanism (10, see paragraph [0023]), comprising: 
a movable portion(11) used for connecting to an optical element (see paragraph [0024] discloses lens and paragraph [0027] discloses lens assembly as movable portion), and the optical element has an optical axis (see paragraph [0025]); 
a fixed portion (24, housing), wherein the movable portion (11) is movable relative to the fixed portion (see paragraph [0035]); 
a driving assembly used for driving the movable portion to move relative to the fixed portion (see paragraph [0031] discloses combination of the magnetic circuit (14, 20) and the driving coil 16 constitutes a driving portion of a moving-coil scheme) ; and 
a support assembly (22, leaf spring), wherein the movable portion is movable relative to the fixed portion through the support assembly (see paragraph [0035]).

Regarding claim 2, Osaka discloses (see Fig. 1-10) the support assembly (22) comprises a resilient element, the movable portion is movably connected to the fixed portion through the resilient element (see paragraph [0035]) and moves relative to the fixed portion in a movable range (see paragraph [0036]) ; 
the resilient element is plate-shaped (leaf spring see paragraph [0035]);
the driving assembly comprises a coil and a magnetic element (14, 20 made of ferromagnet and coil 16 forming magnetic circuit forming driving assembly); 
wherein the movable portion comprises: 
a first stopping structure (142 bottom surface) used for limiting the movable portion to move relative to the fixed portion in a movable range (as shown in Fig. 4-5, lens holder 14 has a flag 142 ) and;
 a second stopping structure (142, upper surface)  used for limiting the movable portion to move relative to the fixed portion in the movable range.

Regarding claim 3, Osaka discloses (see Fig. 1-10) the first stopping structure extends in a first direction (radial); 
the second stopping structure extends in the first direction (radial); 
the first stopping structure has a first stopping surface facing the fixed portion (top surface of flange facing 204);
 the second stopping structure has a second stopping surface facing the fixed portion (bottom surface of 142 faces toward base);
 the first stopping surface and the second stopping surface are parallel to each other (top surface and bottom surface of flange are parallel); and 
a minimum distance between the first stopping surface and the fixed portion is different than a minimum distance between the second stopping surface and the fixed portion (as illustrated in Fig. 4-5).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 4, although the prior art teaches examples of lens driving optical systems, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 4, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
Claims 5-20 depends on claim 4 and objected for the same reasons.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 30, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872